DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Zhang; CN 109124625 A).
As per claim 1, Zhang discloses a method for identifying driving fatigue based on a CNN-LSTM deep learning model, comprising the following steps of:
collecting electroencephalograph signals of a subject (PDF pg. 3: Step A collecting EEG signals corresponding to a driver) during simulated driving for a time interval T (PDF pg. 3: Step B fatigue level of a driver directed to the sampling time interval of the test model);
randomly issuing an operating command during simulated driving (PDF pg. 3: introducing attention mechanism), and dividing the electroencephalograph signals into fatigue data and non-fatigue data according to a reaction time for the subject to complete the operating command (PDF pg. 3: using reliable EEG data as the data source of fatigue level division; analyze the difference of the characteristic at different fatigue levels; PDF pg. 4: Step C inputting the training set (fatigue data) into the LSTM model with the attention mechanism for offline model training (non-fatigue data));
performing band-pass filtering and mean removal preprocessing on the electroencephalograph signals (PDF pg. 3: the obtaining mode of the EEG signal attribute firstly performing self-adaptive filtering process to the obtained electroencephalogram signal to remove the interference of EOG artifact), and respectively extracting N minutes of fatigue electroencephalograph signal data and N minutes of non-fatigue electroencephalograph signal data to be detected (PDF pgs. 7-8: the judging result sampling time intervals);
performing independent component analysis on the electroencephalograph signal data to remove interference signals (PDF pg. 3: the obtaining mode of the EEG signal attribute firstly performing self-adaptive filtering process to the obtained electroencephalogram signal to remove the interference of EOG artifact);
establishing a CNN-LSTM model mainly composed of a CNN network and a LSTM network, and setting network parameters of the CNN-LSTM model (PDF pg. 4: Step C LSTM model; input layer, a hidden layer, an attention layer and an output layer);
transmitting the electroencephalograph signal data with interference signals removed to the CNN network for feature extraction (PDF pg. 3: the obtaining mode of the EEG signal attribute firstly performing self-adaptive filtering process to the obtained electroencephalogram signal to remove the interference of EOG artifact; then extracting the amplitude values of α, β, θ and δ); and
reshaping data of the feature extraction and transmitting the reshaped data to the LSTM network for classification (PDF pg. 3: using the brain electric energy of the driver as fatigue level grading strategy to distinguish the driver fatigue state level, the specific method is as follows: calculating the energy value of the α, β and θ in the time sequence).
As per claim 2, Zhang discloses the method for identifying driving fatigue based on a CNN-LSTM deep learning model according to claim 1, wherein the dividing the electroencephalograph signals into fatigue data and non-fatigue data comprises a rule that, when the reaction time is smaller than θ1, data before that time point is marked as alert data, when the reaction time is between θ1 and θ2, data between two time points respectively corresponding to θ1 and θ2 is marked as intermediate state data, and when the reaction time is greater than θ2, data after that time point is marked as fatigue data (PDF pgs. 7-8: fatigue level state is divided into three stages of awake, fatigue and severe fatigue).
As per claim 3, Zhang discloses the method for identifying driving fatigue based on a CNN-LSTM deep learning model according to claim 2, wherein thresholds θ1 and θ2 are derived from a training experiment, θ1 is a mean of the reaction times calculated from the beginning of the experiment to the first time for the subject to show a fatigue state or to a time when a driving path of a vehicle deviates from a normal travelling trajectory during the training experiment; θ2 is a mean of the reaction times during a period when the subject is shown externally to be in a fatigue state or when a driving path of a vehicle deviates from a normal travelling trajectory during the training experiment (PDF pg. 3: test set and training set).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cai et al. (Cai; CN 107961007 A).
As per claim 4, Zhang teaches the method for identifying driving fatigue based on a CNN-LSTM deep learning model according to claim 1.
Zhang does not expressly teach wherein the network parameters of the CNN-LSTM model are respectively as follows: for the CNN network, Convolution_layers is set to be 3 with a parameter of 5*5, and Max-Pooling_layers is set to be 3 with a parameter of 2*2/2; and for the LSTM network, Hidden_Size is set to be 128, Num_Layers is set to be 128, Learning_Rate is set to be 0.001, Batch_Size is set to be 50, and Train_Times is set to be 50.
Cai teaches wherein the network parameters of the CNN-LSTM model are respectively as follows: for the CNN network, Convolution_layers is set to be 3 with a parameter of 5*5, and Max-Pooling_layers is set to be 3 with a parameter of 2*2/2; and for the LSTM network, Hidden_Size is set to be 128, Num_Layers is set to be 128, Learning_Rate is set to be 0.001, Batch_Size is set to be 50, and Train_Times is set to be 50 (setting the parameters as outlined in the claim are all conventional means in the art; see attached prior art of Cai).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the parameter settings as taught by Cai, as the parameter setting are all conventional means in the art.
As per claim 5, Zhang teaches the method for identifying driving fatigue based on a CNN-LSTM deep learning model according to claim 1.
Zhang does not expressly teach wherein before transmitting the electroencephalograph signal data to the CNN network for feature extraction, a column number is adjusted to meet convolution and pooling requirements.
Cai teaches wherein before transmitting the electroencephalograph signal data to the CNN network for feature extraction, a column number is adjusted to meet convolution and pooling requirements (the adjustment as claimed is well known in the art; see the prior art of Cai).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the column number adjustment as taught by Cai, as such the adjustment is well known in the art.
As per claim 6, Zhang teaches the method for identifying driving fatigue based on a CNN-LSTM deep learning model according to claim 1.
Zhang does not expressly teach wherein the feature extraction of the electroencephalograph signal data by the CNN network comprises the following steps: a1) performing the feature extraction on the electroencephalograph signal data through the Convolution to obtain a convolution feature output map; a2) pooling the convolution feature map by a max-pooling method to obtain a pooling feature map; and a3) repeating the steps a1) and a2) twice.
Cai teaches wherein the feature extraction of the electroencephalograph signal data by the CNN network comprises the following steps: a1) performing the feature extraction on the electroencephalograph signal data through the Convolution to obtain a convolution feature output map; a2) pooling the convolution feature map by a max-pooling method to obtain a pooling feature map; and a3) repeating the steps a1) and a2) twice (the mapping as claimed is well known in the art; see prior art of Cai).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the mapping as taught by Cai, as such the mapping is well known in the art.
As per claim 7, Zhang in view of Cai teaches the method for identifying driving fatigue based on a CNN-LSTM deep learning model according to claim 6, wherein max-pooling outputs corresponding to convolution kernels with the same length are connected to form a continuous feature sequence window during the pooling in the step a2); and max-pooling outputs corresponding to different convolution kernels are connected to obtain a plurality of feature sequence windows maintaining an original relative sequence (see rejection of claim 4 above; prior art of Cai). 
As per claim 8, Zhang in view of Cai teaches the method for identifying driving fatigue based on a CNN-LSTM deep learning model according to claim 4, wherein the feature extraction of the electroencephalograph signal data by the CNN network comprises the following steps: al) performing the feature extraction on the electroencephalograph signal data through the Convolution to obtain a convolution feature output map; a2) pooling the convolution feature map by a max-pooling method to obtain a pooling feature map; and a3) repeating the steps a1) and a2) twice (see rejection of claim 6 above).
As per claim 9, Zhang in view of Cai teaches the method for identifying driving fatigue based on a CNN-LSTM deep learning model according to claim 8, wherein max-pooling outputs corresponding to convolution kernels with the same length are connected to form a continuous feature sequence window during the pooling in the step a2); and max-pooling outputs corresponding to different convolution kernels are connected to obtain a plurality of feature sequence windows maintaining an original relative sequence (see rejection of claim 7 above).
As per claim 10, Zhang in view of Cai teaches the method for identifying driving fatigue based on a CNN-LSTM deep learning model according to claim 5, wherein the feature extraction of the electroencephalograph signal data by the CNN network comprises the following steps: a1) performing the feature extraction on the electroencephalograph signal data through the Convolution to obtain a convolution feature output map; a2) pooling the convolution feature map by a max-pooling method to obtain a pooling feature map; and a3) repeating the steps a1) and a2) twice (see rejection of claim 6 above).
As per claim 11, Zhang in view of Cai teaches the method for identifying driving fatigue based on a CNN-LSTM deep learning model  according to claim 10, wherein max-pooling outputs corresponding to convolution kernels with the same length are connected to form a continuous feature sequence window during the pooling in the step a2); and max-pooling outputs corresponding to different convolution kernels are connected to obtain a plurality of feature sequence windows maintaining an original relative sequence (see rejection of claim 7 above).
As per claim 12, Zhang in view of Cai teaches the method for identifying driving fatigue based on a CNN-LSTM deep learning model according to claim 1, wherein the classification by the LSTM network is as follows:
(see Claims pgs. 17-19) (such a classification by an LSTM network is known; see prior art of Cai).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abeloe (US Patent No. 10,242,665 B1): similar inventive concept
Krueger (US Pub No. 2016/0167672 A1): similar inventive concept

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684